Citation Nr: 1636855	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-18 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hysterectomy, to include as secondary to inservice laparotomy and Caesarean section.  

2.  Entitlement to service connection for bowel obstruction scarring, to include as secondary to hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to June 1989.  She also had service in the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran asserts that service connection is warranted for her hysterectomy due to an inservice laparotomy and Caesarean section.  It is maintained that because of the surgical scarring in service, this eventually resulted in the need for a hysterectomy.  Additionally, she claims that bowel obstruction scarring was also caused by the resultant hysterectomy and the scarring that occurred in service.  

A review of the record shows that the Veteran's service treatment records (STRs) are limited.  What is shown is that while in service, in April 1989, the Veteran delivered her infant son by Caesarean section.  She was married in July 1989 to a fellow sailor, which occurred one month after she separated from service.  While in service, she served under a different last name.  After her marriage, she had her present last name.  The record shows that she was treated as a Navy dependent after service under her present last name.  Because her STRs are limited, it is important that any dependent records under her spouse's name should also be sought and associated with the record.  

Additionally, a July 2009 medical opinion from N.E.S, MD indicated that it was his opinion that an exploratory laparotomy and Caesarean section were related to the Veteran's resultant hysterectomy.  

In April 2010, the Veteran underwent a VA examination and opinions.  The opinions rendered were inadequate, because they did not consider the Veteran's other gynecological records, nor did the examiner present a clear rationale for the opinions based on the record.  Another VA examination is required in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any new medical treatment records, from VA or otherwise, that have come into existence since the time the claims file was last updated by the AOJ.  

2.  The AOJ should attempt to obtain any medical records from service, and any dependent medical records since July 1989, when the Veteran became a military dependent of her spouse.  If these records exist, they should be obtained and associated with the claims file.  The file should be documented as to whether these records could be located.  If not, it should be indicated as to the unavailability of the records and the Veteran notified thereof.  

3.  Following completion of the above, the Veteran should be afforded an appropriate VA gynecology examination.  The claims file must be made available to and reviewed by the examiner.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hysterectomy and/or bowel obstruction scarring are related to (proximately due to or the result of) or aggravated by her inservice Caesarean section or laparotomy (or resulting complications/residuals of the inservice Caesarean section and/or laparotomy, such as adhesions).

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  The examiner should consider and discuss the findings of the private physician, Dr. N.E.S.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.   

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

